DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2012/0249537 in view of Border et al US 2012/0212399.
Regarding claim 21, Bae discloses a system ([0049]-[0060], Fig 1, 3A-3C, display apparatus 100) for collimating light into a user's eye (Er, El) while substantially maintaining the user's field of view (FOV) (R1, R2), the system comprising: a display (100); a first microlens array (152) comprising a plurality of microlenses having a first pitch (Fig 1 shows each lens of array 152 spaced between sidewalls 153); and, a second microlens array (154) positioned in front of the first microlens array (Fig 1 shows lenses 152 on plate 151 and lenses 154 on plate 159), the second microlens array comprising a plurality of microlenses having a second pitch (Fig 1 shows each lens of array 154 spaced between sidewalls 155) and configured to sit proximally to the user's eye ([0052], lenses are divided by sidewalls on pixel by pixel basis); wherein, the first microlens array is disposed in an optical path between the display and the second microlens lens array (Fig 1 shows lenses 152 in an optical path between display 100 and lenses 154) further wherein the first microlens array (152) has a focal plane (F1) and the second microlens array (154) has a focal plane (F2) at an image 
However, in a similar field, Border teaches a near-eye display (NED) ([0904], Fig 109, head mounted device 109100); focal plane at the display and a focal plane at virtual image plane of the first microlens array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Bae with the display device of Border to increase the ease of providing 3D information to a user ([0903], Border). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have focal plane at the display and a focal plane at virtual image plane of the first microlens array, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). Bae demonstrates that focal points of the first electrowetting lenses (152) on the light exiting side and of the second electrowetting lenses (154) on the light incident side meet on the same focal planes P1, P2, and P3, in which beams L1 and L2 with the collimated light flux incident on the first electrowetting lenses (152) exit in the collimated light flux from the second electrowetting lenses ((154), [0060], 3B-3C)).
	Regarding claim 22, Bae in view of Border describes the invention as described in claim 21, and Bae further teaches wherein the pitch of the first microlens array is not equal to the pitch of the second microlens array (Bae, Fig 1 shows lens 152 and 154 are spaced and sized differently), such that the virtual image is magnified ([0080], optical path to the viewer’s position can be controlled).
([0060], same focal planes P1, P2, and P3).
Regarding claims 25 through 29, Bae in view of Border discloses the invention as described in claim 21, but does not teach specifically teach wherein one of the first or second microlens arrays comprises Fresnel microlenses, or wherein the microlenses of the first microlens array are biconcave, or wherein the microlenses of the second lens array are biconvex, or wherein the microlenses of the first and second microlens arrays are circular lenses arranged in an orthogonal arrangement, or wherein the microlenses of the first and second microlens arrays are circular lenses arranged in a hexagonal arrangement; however, it is submitted that these design features are well-known and would have been obvious to a person having ordinary skill in this art (official notice is hereby taken), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The benefit of changing the shape of the lenses within a lens array is demonstrated within Par 80 of Bae. The active control of each lens array controls the optical path that is seen within a viewer’s position.
Regarding claim 30, Bae in view of Border discloses the invention as described in claim 21, and Bae further teaches wherein a non-microlens area of one of the first or second microlens arrays comprises an opaque material ([0021], black materials or light blocking materials).
24 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2012/0249537 in view of Border et al US 2012/0212399 and in further view of Le Gross et al. US 2015/0253469.
Regarding claim 24, Bae in view of Border discloses the invention as described in claim 21 but does not teach wherein one of the first or second microlens arrays comprises diffractive grating microlenses. However, Le Gross teaches wherein one of the first or second microlens arrays comprises diffractive grating microlenses (Fig 9, optical component 90, [0138]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the combined optical device of Bae and Border with the diffraction grating microlenses of Le Gross to improve image quality ([0136], Le Gross).

Allowable Subject Matter
Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 31, the prior art of Bae taken either singly or in combination with any other prior art fails to suggest such a near eye 
Specifically, with respect to dependent claim 32, the prior art of Bae taken either singly or in combination with any other prior art fails to suggest such a near eye display system including the specific arrangement:” wherein the system has a focal length between 5mm and 9mm”. 
Specifically, with respect to dependent claim 33, the prior art of Bae taken either singly or in combination with any other prior art fails to suggest such a near eye display system including the specific arrangement:” wherein arrangement of the first and second microlens arrays are one of: one convex microlens array and one concave microlens array; two concave microlens arrays; and, two convex microlens arrays”. Claim 34 is allowable due to pendency on dependent claim 33.
Specifically regarding the allowability of independent claim 35: The prior art of record does not disclose or suggest a wearable apparatus comprising “a plurality of microlenses having a second pitch and configured to be disposed less than a distance from the user's eye, the distance being less than 10cm; wherein, the apparatus is configured to generate a virtual image further away from the distance to eye so that the image can be comfortably viewed”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 36-45 are allowable due to pendency on independent claim 35.
Specifically regarding the allowability of independent claim 46: The prior art of record does not disclose or suggest a wearable near eye display (NED) comprising “a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suyama et al. US 2002/0047837, Chen et al. US 2014/0028933 and Bell US 2013/0021226 are similar optical assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872